NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 30 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JANICE M. OHMAN,                                 No. 10-55231

              Plaintiff - Appellant,             D.C. No. 8:09-cv-00653-CJC-
                                                 RNB
  v.

COUNTY OF ORANGE, a Municipal                    MEMORANDUM*
Corporation; ISRAEL CLAUSTRO,
individually,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                    Argued and Submitted November 10, 2011
                              Pasadena, California

Before: SCHROEDER and REINHARDT, Circuit Judges, and HUDSON, District
Judge.**

       Janice Ohman appeals the district court’s dismissal of her 42 U.S.C. § 1983

action against the County of Orange and Deputy District Attorney Israel Claustro

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Henry E. Hudson, United States District Judge for the
Eastern District of Virginia, sitting by designation.
in his individual capacity. She has not pursued an appeal from the district court’s

order dismissing Ohman’s claim against the County.

      Ohman’s claim is based upon Claustro’s conduct in prosecuting a case

against her. Ohman alleges that the state charged her with forgery, and supported

its case using inadmissible evidence obtained illegally by the Tustin Police

Department. State courts suppressed that evidence in 2008, then dismissed the

charges. She further alleges that at some point after Claustro took over control of

the prosecution, he instructed the Tustin Police Department not to find additional

evidence to support forgery charges, reintroduced charges based on the original

inadmissible evidence, and produced it in response to discovery requests, knowing

it had been seized illegally. That second criminal action eventually was also

terminated in Ohman’s favor.

      The district court dismissed the federal action on grounds of prosecutorial

immunity. Ohman argues that Claustro was performing administrative or

investigative functions by collecting and evaluating evidence, since prosecutors are

entitled to absolute immunity for their advocacy functions, but not for investigative

or administrative functions. Genzler v. Longanbach, 410 F.3d 630, 636–37 (9th

Cir. 2005). While a prosecutor who participates in obtaining evidence may be

acting in an investigative capacity, see id. at 641, the complaint reflects that


                                           2
Claustro was not involved in investigative work, such as participating in the illegal

search itself. Rather, the complaint reflects that Claustro was, at all relevant times,

engaged in conduct related to his role as an advocate for the state. This included

the filing of charges on the basis of evidence in the file, and responding to defense

discovery requests. The challenged conduct is therefore subject to absolute

prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409, 430 (1976)

(absolute immunity for prosecuting charges maliciously); Ybarra v. Reno

Thunderbird Mobile Home Village, 723 F.2d 675, 679 (9th Cir. 1984) (absolute

immunity for evaluating “whether the prosecutor needs [certain] evidence to

prosecute,” since that decision “goes to the heart of the advocate’s role”); Broam v.

Bogan, 320 F.3d 1023, 1030 (9th Cir. 2003) (absolute immunity for prosecutor’s

exercise of discretion in regulating flow of information to defense, including for

“deliberate withholding of exculpatory information”) (quoting Imbler, 424 U.S. at

431–32).

      It therefore makes no difference that Claustro allegedly knew the evidence

had been suppressed previously and thus intended to prosecute on the basis of

illegally obtained evidence. See Ashelman v. Pope, 793 F.2d 1072, 1078 (9th Cir.

1986) (en banc) (“Intent should play no role in the immunity analysis.”).

      AFFIRMED.


                                           3